          Case 4:20-cv-00521-LPR Document 22 Filed 12/22/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION

BIANCA FLETCHER                                                                    PLAINTIFF

vs.                           CASE NO. 4:20-CV-521-LPR

NITV, LLC; NITV FEDERAL SERVICES, LLC;
CHARLES HUMBLE; GENE SHOOK; and
JOHN DOES 1-2                                                                 DEFENDANTS



        MOTION TO FILE A SURREPLY AND REQUEST FOR A HEARING

        COMES NOW THE PLAINTIFF, by and through counsel, who for her Motion to File a

Surreply and Request for a Hearing, states:


1. Defendant filed a Reply, premised on the idea that Plaintiff failed to comply with Rule 56(d).

This is false.

2. Accordingly, Plaintiff moves to file a Surreply, attached as Exhibit A.

3. This motion is not filed for purposes of harassment or delay.

4. Plaintiff has consulted with opposing counsel who does not object to a Surreply.

5. This case is in an unusual procedural status, with an early motion for summary judgment filed,

before discovery is complete, that contains numerous fact issues. Accordingly, Plaintiff requests

a hearing.

        WHEREFORE, Plaintiff prays for an Order granting his Motion to file a Surreply, and

for a hearing on the Motion for Summary Judgment.
Case 4:20-cv-00521-LPR Document 22 Filed 12/22/20 Page 2 of 2




                           Respectfully submitted,

                            Lucien R. Gillham, ARBN 99-199
                            Attorneys for the Plaintiff
                     SUTTER & GILLHAM, P.L.L.C.
                     P.O. Box 2012
                            Benton, AR 72018
                            501/315-1910 Office
                            501/315-1916 Facsimile
                            lucien.gillham@gmail.com
